 LA QUINTAMOTOR INNS57La Quinta Motor Inns,IncandCulinary Cooks,Bartenders,Hotel,Motel ServiceWorkers,Local 62, a/w Hotel Employees and RestaurantEmployees and Bartenders International Union,AFL-CIO Case 32-CA-7944February 28, 1989DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT, ANDHIGGINSOn May 28, 1987, Administrative Law JudgeJoan Wieder issued the attached decision The Re-spondent filed exceptions and a supporting brief'and the General Counsel filed cross-exceptions anda brief in supportThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings,2 andconclusionsand to modify the recommendedOrderWe agree with the judge's finding that the Re-spondent's requirement that its employees promiseinwnting to abide by the Respondent's nonunionpolicy violated Section 8(a)(1) of the ActAs aresult,we shall require the Respondent to rescindthe policy containedin itshandbook that requiresemployees to promise to abide by the Respondent'spolicy that it does not want its employees to berepresented by a unionWe will also require thatallpreviously signed "Employee's Acceptances"presently in Respondent's employee files be re-movedThe General Counsel has excepted to the judge'sfailure to provide that the notice be printed inSpanish as well as English As 6 to 7 percent of theRespondent's employees are Spanish speaking, andas the Respondent printed the employee handbookin Spanish, we find ment to the General Counsel'sexception and will require that the notice be print-ed in Spanish and EnglishFresno, California, its officers,agents,successors,and assigns, shalllCease and desist from(a)Coercively including in the La Quinta MotorInns,Inc employee handbook provisions that reasonably tend to threaten discharge if employees failto adhere to the Company's position of not havingany union represent its employees(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of their rights to engage in or refrain fromengagingin any or all the activities specified inSection 7 of the Act2Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Rescind its policy requiring employees topromise to abide by the policy of the Respondentthat it does not want its employees to be represent-ed by a union(b)Remove from its files any previously signed"Employee'sAcceptances" in which employeesagree to be bound by the present "Company Position on Labor Unions "(c) Post at all of its places of business copies ofthe attached notice marked "Appendix "3 Copiesof the notice, in both Spanish and English, onforms provided by the Regional Director forRegion 32, after being signed by the Respondent'sauthorized representative, shall be posted by theRespondent immediately upon receipt and maintamed for 60 consecutive days in conspicuousplaces including all places where notices to em-ployees are customarily postedReasonable stepsshall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by anyother material(d)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply3 If this Order is enforced by a judgment of a United States court ofappeals the words in the notice reading Posted by Order of the NationalLaborRelations Board shall read Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations BoardORDERThe National Labor Relations Board orders thattheRespondent,La Quinta Motor Inns, Inc,iThe Respondent also filed a motion to correct its brief in support ofits exceptions to the decision of the administrative law judge There wasno opposition filed and the motion is granted2 The Respondent has excepted to some of the judge s credibility findrags The Board s established policy is not to overrule an administrativelaw judge s credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products91NLRB 544 (1950) enfd 188 F 2d 362 (3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findingsAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found thewe violated the National Labor Relations Act andhas ordered us to post and abide by this notice293 NLRB No 6 58DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDSection 7 of the Act gives employees these rightsTo organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activitiesWE WILL NOT do anything that interferes with,restrains,or coerces you with respect to theserightsMore specifically,WE WILL NOT coercively include in the LaQuinta MotorInns,Inc employee handbook provi-sionsentitled"Company Position on LaborUnions" and "Employee's Acceptance," which together reasonably tend to threaten discharge if em-ployees fail to adhere to the Company's position ofnot having any union represent its employees byengagingin activities on behalf of a unionWE WILL rescind our policyrequiringemployeesto promise to abide by our policy that we do notwant our employees to be represented by a unionWE WILL remove from the files of all employees,any "Employee's Acceptances" signed by employ-ees in which they agree to be bound by the present"Company position on Labor Unions "WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of their rights to engage in or refrainfrom engaging in any or all the activities specifiedin Section 7 of the ActLA QUINTAMOTOR INNS, INCElaine D Climpson Esq,for the General CounselJohn A Ferguson JrandLeslie Selig Byrd Esgs. (Matthews & Branscomb)andRichardM Byrd Esqforthe RespondentDECISIONSTATEMENT OF THE CASEJOAN WIEDER Administrative Law Judge This casewas heard by me on 2 April 19871 at Oakland CaliforniaThe charge was filed on 7 April and amended on 30June by Culinary Cooks, Bartenders, Hotel, Motel ServiceWorkers, Local 62, a/w Hotel Employees and Restaurant Employees and Bartenders International UnionAFL-CIO (the Union) This amended charge resulted inthe issuance of a complaint on 30 June, as amended Theamended complaintallegesthatLa Quanta Motor InnsInc (Respondent or Company) maintained a statementin itsEmployee Handbook which under the prevailingcircumstances, created the impression that as a term ofemployment, employees must agree not toengage in aciAll dates are in 1986 unless otherwise statedtivities in support of a labor organization in violation ofSection 8(a)(1) of the NationalLaborRelations ActThe Respondent,in its answer to the complaint, conceded,inter alia that it meets one of the Board sjurisdictional standards,2but denies committing any unfair laborpractices In particular,Respondent asserts that the statement in the handbook is protected under Section 8(c) ofthe ActOn the entirerecord,3 including my observation of thewitnesses,and after careful consideration of the posttrialbriefs,Imake the followingFINDINGS OF FACTIJURISDICTIONRespondent admittedand Ifind that it is an employerengaged incommerce within the meaning of Section2(2), (6), and (7) of the Act It is further admitted and Ifind, that the Union is a labor organization within themeaning ofSection 2(5) of the ActIITHE ALLEGED UNFAIR LABOR PRACTICESA BackgroundThere is very little controversy about the facts in thiscaseRespondent is a Texas corporation that operatesunder threenamesLa Quinta MotorInns,Ramada, andRoadway 4 Currently Respondent operates about 180motor inns in 29 States and has about 5247 employees,4500 excludingmanagementThe motorinnsare aboutthe samesize,averaging 25 employees including deskstaff,front desksalesrepresentatives,maintenance employees and laundry and housekeeping staffs The Company s corporate headquarters are in San Antonio, TexasAlmost all the inns are managed by husband and wifeteamsThese managers interview job applicantsTheCompany has no minimum educational requirements forjob applicants nor is prior experience a formal criterionfor employment However because of their job dutiesRespondent prefers job applicants for the position ofhousekeeper to have prior experience because they oversee room attendantsDesk clerks meet the public andworkminicomputer systems so Respondent generallyrequires successful job applicants for this position todemonstrate interpersonalmanagerialand clerical skillsUsually the manager does not review with the prospecLive employee the terms and conditions of employmentRather, they try to ascertain the applicants backgroundto determine if they should be hiredAll the Company s personnel functions are administered by Michael Nosil, vice president of personnelNosil has held this position at all relevanttimesIn 1979,Respondent developed and distributed to all employees2Based on this admissionI findRespondent is an employer within themeaningof Sec 2(2) of the Act engaged in commercewithin the meaning ofSec 2(6) and (7) of the Act3General Counsels unopposedmotionto correct the recordhas mentand ishereby granted*Respondent also operates one smallfacility inHoustonTexas calledthe Royal Inn LA QUINTAMOTOR INNSan employee handbook 5 The handbook was printed inboth English and Spanish Spanish is the first languagefor about 6 to 7 percent of the Company s employeesRespondent distributed a third version of the employeehandbook to its employees at corporate and regionalheadquartersThere are about 11 regional headquartersIn 1983, under Nosil s direction, the employee handbook was revised As here pertinent, Respondent addedtwo sections to the handbook The first addition was entitled "Company Position on Labor UnionsThis subsection was added to that section of the handbook entitledOther Policies" and provides as followsLa Quetta s position on labor unions is somethingyou should know We are proud of our record ofclose relations with our employees In all the yearsof operation of this company, there has never beeninterference from outside unions in Company/employee relationshipsEach year this Company,working through its employees, has endeavored toimprove working conditions maintain a high quality of supervision, and increase employee benefitsand take home pay We are dedicated to continuousgrowth and to safeguard and improve the welfareof our employeesIt is our belief that direct interaction between ouremployees and management is essential for the continued maintenance of good employee relationsWeare committed to protect the personal rights and independence of our employees from outside interference from any union or agentAccording to Nosil, this statement was included in theEmployee Handbook for one of the changes we wantedtomake was a uh, a communication to our employees,uh as to uh, our open door policy that we wanted a oneon one relationshipWe felt it was best to work directlywith our employees, and that generated the statementwhich was the company positionNosil testifiedthat the managers do not receive specific training or instructions regarding this section of the handbookThe second addition to the handbook is entitledEmployee s AcceptanceThis section provides, as followsI have received the booklet entitled La Quints MotorInns Inc Employee Handbook and I agree to abide bythe policies and procedures contained herein I understand that the continuance of my employment is contingent on my so abiding by these rulesSignature of EmployeeDateThe Employee's Acceptance is on a page that is perforated to facilitate its removal5Respondent has three documents referred to as the employee handbook herein One is the La Quetta Motor Inns Employee Handbookwhich is only distributed to employees at the motor inns a slightly different handbook is distributed to all employees at the Company s corporateheadquarters and regional offices This latter handbook contains severaladditional sectionsThe third handbook is a Spanish version of the LaQuinta Motor Inns Employee Handbook Any differences in the handbooks do not alter the conclusions reached herein59According to Nosil, this section was added to thehandbook because, during a meeting with employeesquestions were asked indicatingat leastsome employeeshad not received the handbook, so the Company wanteddocumentation it was received by every employee TheCompany distributed the revised English version andheadquarters copies to all employees in 1983 The revised Spanish version was distributed in 1984 All current employees were to execute theEmployees Acceptance'which was then removed from the handbookand placed in their individual personnel files As part ofRespondent's quality control and internal audit procedures each personnel file is checked to insure theEmployee s Acceptancewas executed by all employees andincluded in their dossiersHandbooks are only given toemployees not to applicants for employmentThere is no evidence that these two sections were devised in response to forthcoming or current union organizing campaignsSince 1983, there were only two unionorganizingdrives at any of Respondents facilities Bothdrives were mounted in 1983, one at New Orleans, Louisiana,and the other at Metairie, LouisianaNew hires are given their copies of the employeehandbook when they report for work, along with W-4forms and any required uniforms During managementtrainingprograms and in the Company's Personnel Policies and ProceduresManual,managersare instructed togive a copy of the handbook to new hires during theinitialsign in(when an employeesignsW-4 information)Since the handbooksummarizespolicies applicableto motor inn employees the manager should be availableto answer any questions the new employee may haveconcerning the policies contained in the handbookThe manager is to have the employees execute the acceptance at the initial sign in Nosil who admittedly hadvery limited experiencesigning innew employees, testifled that during the few times he observed the procedurethere was little or no opportunity for the new hires toread theEmployee's Acceptance at this time, and noopportunity for them to read the handbook prior to theirexecuting the acceptance The managers are not instructed to review the handbook with the employees at signinbut are to make themselves available for any questionsRespondent has no written instructions regardinghow managers are to respond to specific questions Nomanagerstestified and there is no evidence concerningindividualmanagers practices when employees sign theacceptanceTheCompany Position on Labor Unions is the penultimateitem in each handbook and the Employee sAcceptance" is the final item Respondent by Nosil,states these positions in the handbook were not chosenfor a particular reason rather, they were additions sothey were placed at the end The other changes to thehandbook were not shown to be new items The juxtaposition of these two additional items differs in the threeversions of the handbook In the English version distributed to motor inn employees, the Company Position onLabor Unions" is the only material on the page oppositetheEmployee's Acceptance form The Spanish versionof this handbook also has theCompany Position" on 60DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthe page opposite theEmployees Acceptance but it isnot the only material on the page In the headquartersregionaloffice version of the handbooks theCompanyPosition is at the bottom of page 25 page 26 is blankand page 27 has the Employee s Acceptance formNosil testified the handbook is given to employees as aresource to determine their work rules and any violationof the rules set forth in the handbook would be subjectto disciplinary action,which could include dischargeThe handbook has a half page section entitledRules ofConductThe handbook is divided into three generalareasgeneral personnel policies pay and benefits, andother policiesAt the end of the general personnel pollcies section is the subsection entitledRules of Conductwhich states that violation of any of the 12 listed ruleswill be cause for discipline and may be cause for immediatedischarge 7TheCompany Position on LaborUnionsand theEmployees Acceptance are in thesection entitledOther Policies,which includes suchitemsas hours of work, timekeeping attendance andpunctuality, the Company s no solicitation rule personnel data, accidents,meal breaks, overtime, and otherpoliciesOnly the no solicitation policy contains any reference to disciplinary action in this section, in addition tothe reference in theEmployees AcceptanceAlthough managers are instructed to have all employees execute theEmployees Acceptance and placethem in their personnel files, Nosil testified that the managers are not instructed what to do if an employee refuses to execute the form To his knowledge the issue ofan employee refusing to sign the form has never arisenHe states that Respondent has no internal personnel polecies which instruct or require managers to discipline employees who refuse to sign the form or express disagreement with the Company Position on Labor UnionsNosil s testimony was contradicted in part by a response written by Respondents seniorcorporate attorney Michael Byrd to a Board agent Alan Nagata dated7 May This response provides as followsLa Quinta s employment policy is contained onpage 4 of theMotor Inn Employee HandbookNeither applicants nor individuals considered for hireare given copies of theMotor Inn Employee HandbookTheMotor Inn Employee Handbookconstitutesa form of orientation and is given to each new employee shortly after being hired TheEmployee sAcceptance consists of a stub on the last page ofthe Employee Handbook which is torn out and inserted in the employees personnel file To the bestof La Quinta s knowledge no employee has ever refused to sign theEmployees Acceptance stubAn employees refusal to sign the Employees Acceptance stub would constitute grounds for termination6 There is no Spamnh version of the headquarters handbookThe parties stipulated there is no reason to believe the Spanish verlion of the handbook is any different from the English version or that ifthere are any differences they would have an impact on this proceedingBased on this stipulation I find that there are no demonstrated differencesin the Spanish version that would alter any conclusions rea,hed in thisproceedingIn his testimony, Byrd tried to explain the discrepancybetween this statement and Nosil s testimony by claimingthe letter was in reply to the Board agents letter andtwo telephone inquiries that clouded the apparent clearmeaning of his reply Based on demeanor and inherentprobabilities, this explanation is found to be unconvincingThere was no specific reason advanced that wouldexplain why the Board agent s inquiries changed or altered the clear meaning of the last sentence quotedabove Equally unconvincing is Byrd s statement that thequoted portion of the letter was speculative At the veryleast,Byrd s letter is a statement of the Company s posetion as he understood it in his role as senior corporateattorney and Respondents representative in respondingto the Board agent s inquiriesB Analysis and ConclusionsSection 8(a)(1) of the Act prohibits an employer frominterferingwith threatening, or coercing employees inthe exercise of their Section 7 rights to support oroppose a labor organization, or to engage in or refrainfrom engaging in concerted activity This prohibition iscounterbalanced by the provisions of Section 8(c) of theAct which statesExpressing any viewsargumentor opinion, or thedisseminationthereof,whether in written, printedgraphic, or visual form shall not constitute or beevidence of an unfair labor practice under any ofthe provisions of this Act if such expression containsno threat of reprisal or force or promise ofbenefitThe Supreme CourtinNLRB v Gissel Packing Co,395 U S 575, 617-619 (1969) balances the requirementsof the two above stated sections of the Act as followsAny assessment of the precise scope of employerexpression of course must be made in the contextof its labor relations settingThus an employer srights cannot outweigh the equal rights of the employees to associate freely as those rights are embodied in Section 7 and protected by Section8(a)(1)and the proviso to Section 8(c) And any balancingof those rights must take into account the economicdependence of the employees on their employersand the necessary tendency of the former, becauseof that relationship to pick up intended implicationsof the latter that might be more readily dismissedby a more disinterested ear[An employer] may even make a prediction as tothe precise effect he believes unionization will haveon his company In such a case, however the prediction must be carefully phrased on the basis of objective fact to convey an employer's belief as to demonstrably probable consequences beyond his control or to convey a management decision alreadyarrived at to close the plant in case of unionizationSeeTextileWorkers v Darlington Mfg Co380 U S263, 274 fn 20 (1965) If there is any implicationthat an employer may or may not take actionssolely on his own initiative for reasons unrelated to LA QUINTAMOTOR INNSeconomicnecessitiesand known only to him thestatementisnolonger a reasonable prediction basedon available facts but a threat of retaliation based onmisrepresentation and coercion and as such withoutthe protection of the First AmendmentWe therefore agree with the court below that [c]onveyanceof the employers belief, even though sincere thatunionization will or may result in the closing of theplant is not a statement of fact unless, which is mostimprobable, eventuality of closing is capable ofproof397 F 2d 157, 160 As stated elsewhere, anemployer is free only to tellwhat he reasonablybelieveswill be the likely economic consequencesof unionization that are outside his control,andnot threats of economic reprisals to be taken solelyon his own volitionNL R B v River Togs Inc382 F 2d 198, 202 (C A 2, 1967)Thus, RespondentsPosition on Labor Unions andEmployee's Acceptance are only a violation of Section8(a)(1) of the Act where they constitute a threat to retaliate against employees for engaging in concerted protected activity I find that, in the circumstances of thiscase, the employees rights are not in equipoise with theemployers rights and that Respondent has unlawfullyshifted the balance in violation of the ActThe Company Position on Labor Unions clearly relatesRespondents commitment to avoid interferencefrom any union or agentThisposition is placed immediately before theEmployees Acceptancewhicheach employee must execute, and new hires must sign asone of the first acts they perform on their first day ofemployment This acceptance requires the employee toagree to the policies and procedures contained in theemployee handbook and failure to do so is clearly underthreat of loss of employment The reference to disciplineisnot clearly or specifically limited to the Company sRules of Conductbut includespolicies and proceduresPolicy is defined in Webster s New World Dictionary, Second College Edition, The World PublishingCompany,New York and Cleveland1972, as here pertinent, as 2 wise, expedient, or prudent conduct or management 3 a principle plan or course of action as pursued by anorganization8The Webster s dictionary defines the word procedure as follows 1 theact,method, or manner of proceeding in some process orcourse of action esp , the sequence of steps to be followed 2 a particular course of action or way of doingsomething, 3 the established way of carrying on thebusiness of a legislature, law court, etc8 Cf The OxfordEnglish DictionaryOxford University Press OxfordEngland 1985 which defines policy as here pertinent as follows Inreference to conduct or action generally Prudent expedient or advantageous procedure prudent or politic course of action also as a quality ofthe agent sagacity shrewdness artfulness in bad sense cunning craftiness dissimulationA course ofaction adopted and pursued by a government party ruler statesman etc any course of action adopted as advantageous or expedientThisdictionary defines procedure as here pertinent as followsIThe fact ormanner of proceeding with any actionor in any circumstance or situation a system of proceeding proceedingin reference to its mode or method conduct behaviorA particularaction or course of actiona particular mode of action61I conclude the use of these broad terms, policies andprocedures,intheEmployee s Acceptanceformcould reasonably be construed as encompassing theCompany Position on Labor UnionsThus, the employees could reasonably believe that if they engaged inany unionizing activity they could be subject to termination as a matter of company policy and procedureAny ambiguity in the two provisions must be resolvedagainstRespondent who promulgated the statements,J C Penney Co,266 NLRB 1223 (1983) The Respondent sPosition on Labor Unions cannot be found to bea prediction for the threat of discharge is solely withinthe Company s control and not based on related economis necessitiesThe clear threat of discharge contained intheEmployees Acceptance,which immediately follows theCompany Position on Labor Unions, takesthis case out of the ambit of those decisions finding theemployers statement protected under Section 8(c), for inthis case there is a clear threat of reprisal, including discharge for the breach of theCompany Position onLaborUnionsTheCompany Position on LaborUnions" indicates Respondents dedication to keep thecompany free from anyunion or agent ' Thisstatement is immediately followed by theEmployee sAcceptancewhich the Company requires all employeesto execute The combined messages are clearly reasonably coerciveThat the handbook contains some sections that are only informational does not obviate ormitigate the impact of the wording of theEmployee sAcceptanceand its juxtaposition to the Company sstatement of commitment to be free from unions Intheacceptanceemployees pledge to abide by all company policies and procedures without any stated exceptions If there was an intent to exclude theCompanyPosition on Labor Unions from the ambits of policiesand procedures and rules referred to in the Employee s Acceptance stub the failure to clearly express thisintentmust be borne by Respondent who controls thecontent of the documentThe Company made no effort to clearly convey to itsemployees that itsPosition on Labor Unionswasmerely a belief or statement of opinion not within thepurview of the threatened discipline contained in theEmployees Acceptance stub As noted above thesecond sentence of theEmployees Acceptance provides continued employment is contingent on employeesabiding by these rulesThis sentence does not providethe necessary explanation that the threatened discharge islimited to violations of those matters listed in the sectionof the handbook entitledRules of Conduct In factdiscipline is not limited to this section the no solicitationruleappeanng in the same section of the handbook astheCompany Position on Labor Unions also containsprovision for discipline if the rule is not followed Thereference in theEmployees Acceptance' to theserulescould readily refer to thepolicies and proceduresmentioned in the preceding sentence of theEmployee sAcceptanceThis finding is buttressed byByrd s understanding that failure to execute theEmployee s Acceptance could result in discharge It is reasonable to expect employees to reach a similar conclu 62DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsion with regard to their right to engage in union orgarazingThe employers statements in this case do notmeet the careful phrasing referred to in theGisselcase,quoted above Supra 395 U S at 617In sum,Ifind the juxtaposition of the statements, theinflexible requirement that all employees sign the acceptance stub and new employees execute it when they signin at the start of their first day on the job and the placementof theCompany Position on Labor Unions andtheEmployees Acceptance as the last twoitems inthe handbook conveys the clear inference that failure toexecute and abide by the acceptance could also lead todischarge I also find the phraseology of the acceptancetends to emphasize the import of following all the provisions of the employee handbook, including theCompany Position on Labor UnionsThis conclusion is not altered by the lack of any evidence that any manager required employees to read this policy prior to executingthe acceptance Respondent clearly intended its employees to read and abide by the provisions of the handbookas indicated in theEmployee s Acceptance I thereforeconclude theCompany Position on Labor Unions cojoinedwith theEmployees Acceptance constitute athreat of discipline if an employee engages in concertedprotected activity thereby tending to interfere with theirfree exercise of the rights guaranteed in Section 7 of theAct, in violation of Section 8(a)(1) of the Act CompareMark Twain Marine Industries,254 NLRB 1095 (1981)Standard Products,281NLRB 141 (1986) S SKresgeCo , 197 NLRB 1011 (1972), andButler Shoes New York263 NLRB 1031 (1982)THE REMEDYHaving found that the Respondent has engaged inunfair labor practices within themeaningof Section8(a)(1) of the Act I shall recommend that it cease anddesist therefrom and take certain affirmative action designed to effectuate the policies of the ActGeneral Counsel requests that the Remedy include aprovision for the posting of a Notice to Employees nationwide I find meritin thisrequest based on Respondent s admissionthat the employee handbooks were distributed nationwide and all employees were required toexecute theEmployees Acceptance' stub which wasimmediatelypreceded in all current versions of the handbook by the Company Position on Labor UnionsThus I find that all of Respondents employees havebeen exposed to the unlawful coercion of the employeehandbooks and should be notified that they have theright toengage inconcerted protected activity or refraintherefromIdo not find merit in General Counsels request thatmodificationof theCompany Position on LaborUnions be authorizedas an alternativeto expunction ofthe provision from the handbook Therewas no alternative languageproposed, hence thereisnopredicate toconsider the lawfulness of any modified language Accordingly, this proposal is denied I similarly find GeneralCounsels request for a visitatorial clause to be withoutmerit underthe circumstances of this case,and it ishereby deniedCONCLUSIONS OF LAW1Respondent is engaged in commerce within themeaningof Section 2(2), (6), and (7) of the Act2The Union is a labor organization within the meanmg of Section 2(5) of the Act3The Respondent has interfered with restrained, andcoerced its employees in the exercise of their rights guaranteed inSection 7 of the Actand it hasthereby engaged in unfair labor practices in violation of Section8(a)(1) of the Act by coercively threatening to dischargeemployees if they fail to adhere to the Respondents position of not having any union represent its employees4The above described unfair labor practice affectscommerce within themeaningof Section 2(6) and (7) ofthe Act[Recommended Order omitted from publication ]